Title: From Thomas Jefferson to Gabriel Duvall, 25 August 1807
From: Jefferson, Thomas
To: Duvall, Gabriel


                        
                            Monticello Aug. 25. 07.
                        
                        The paper called for in the inclosed letter was sent to mr Gallatin immediately on it’s reciept, to be filed
                            in his office, as the object in sending it to me was not understood. will mr Duval be so good as to have it searched for
                            & returned to the widow Morin at St. Louis according to her request. this request is addressed to mr Duval because it
                            is not known to whom particularly it should be addressed in the absence of mr Gallatin, with the friendly salutations of
                        
                            Th: Jefferson
                            
                        
                    